       Case 2:19-cv-14107-MLCF-MBN Document 1 Filed 12/05/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

                                                            CIVIL ACTION
 IN THE MATTER OF SAVAGE INLAND
 MARINE, LLC, AS THE OWNER OF THE                           NUMBER:
 M/V SAVAGE VOYAGER AND BARGES
 SMS 30030 AND SMS 30035, PETITIONING                       SECTION:
 FOR EXONERATION FROM AND/OR
 LIMITATION OF LIABILITY                                    JUDGE:

                                                            MAGISTRATE JUDGE:

                         VERIFIED COMPLAINT IN LIMITATION

         The Complaint of Savage Inland Marine, LLC (“Limitation Petitioner”), as owner of the

M/V SAVAGE VOYAGER and Barges SMS 30030 and SMS 30035, in a civil and maritime cause

of action for exoneration from or limitation of liability pursuant to 46 U.S.C. § 30501, alleges upon

information and belief as follows:

                                                 1.

         This is a cause of admiralty and maritime jurisdiction under 28 U.S.C. § 1333, as

hereinafter more fully appears, brought under Rule 9(h) of the Federal Rules of Civil Procedure

and Rule F of the Supplemental Rules for Certain Admiralty & Maritime Claims.

                                                 2.

         Venue is proper under Rule F(9) because the M/V SAVAGE VOYAGER and Barges SMS

30030 and SMS 30035 are within this district.

                                                 3.

         At all times hereinafter mentioned, Limitation Petitioner was the owner of the M/V

SAVAGE VOYAGER and Barges SMS 30030 and SMS 30035.




{N3931615.1}
       Case 2:19-cv-14107-MLCF-MBN Document 1 Filed 12/05/19 Page 2 of 8



                                                   4.

         The M/V SAVAGE VOYAGER is a towing vessel built in 2014. At the time of the

incident, her principal dimensions were 83.5 feet in length and 32 feet in breadth.

                                                   5.

         Upon information and belief, Barge SMS 30030 is a tank barge of all welded steel

construction, built in 2011 and 297.5 feet in length. Upon information and belief, Barge SMS

30035 is a tank barge of all welded steel construction, built in 2012 and 297.5 feet in length.

                                                   6.

         Prior to and at all times hereinafter described, Limitation Petitioner exercised due diligence

to make and to maintain the M/V SAVAGE VOYAGER and Barges SMS 30030 and SMS 30035

in all respects seaworthy; and at all times hereinafter described, the M/V SAVAGE VOYAGER

and Barges SMS 30030 and SMS 30035 were, in fact, tight, staunch, strong, fully and properly

equipped and manned, well and sufficiently fitted with suitable engines, machinery, gear, tackle,

apparel, and appliances, and in all respects seaworthy and fit and proper for the service in which

the M/V SAVAGE VOYAGER and Barges SMS 30030 and SMS 30035 were engaged.

                                                   7.

         On June 6, 2019, the M/V SAVAGE VOYAGER with Barges SMS 30030 and SMS 30035

in tow was operating near Mississippi River Mile Marker 93 around New Orleans, Louisiana in

the Parish of Orleans, within the jurisdiction of this Honorable Court.

                                                   8.

         Upon information and belief, the Vessel was heading downriver on June 6, 2019 and was

around Algiers Point when, as a result of an unavoidable and sudden severe weather incident that

quickly and without warning passed through the Greater New Orleans area and along with a



{N3931615.1}                                       2
       Case 2:19-cv-14107-MLCF-MBN Document 1 Filed 12/05/19 Page 3 of 8



passing upriver vessel, caused the Vessel to be maneuvered towards the left descending bank of

the Mississippi River and allegedly allide with an abandoned dock and structure at Piety Street

Wharf.

                                                  9.

         This Limitation Petition is filed timely under Rule F(1) because it was filed within six

months of Savage’s first written notice of a potential claim, received via letter from the City of

New Orleans dated August 9, 2019.

                                                 10.

         Any and all injury, loss, destruction, and damage arising out of or related to the above-

described incident was not caused or contributed to by any fault, negligence, or lack of due care

on the part of the Limitation Petitioner or the M/V SAVAGE VOYAGER, Barge SMS 30030,

and/or Barge SMS 30035, or any person in charge of the M/V SAVAGE VOYAGER, Barge SMS

30030, and/or Barge SMS 30035, or any person for whom Limitation Petitioner was or is

responsible.

                                                 11.

         Besides the notice provided by the City of New Orleans, Limitation Petitioner is, as of this

date, unaware of any other demands, suits, petitions, unsatisfied claims of liens, or liens against

the M/V SAVAGE VOYAGER, Barge SMS 30030, and/or Barge SMS 30035 in connection with

the incident made the subject of this Limitation Complaint.

                                                 12.

         The Limitation Petitioner is entitled to exoneration and/or limitation under the

circumstances.




{N3931615.1}                                      3
       Case 2:19-cv-14107-MLCF-MBN Document 1 Filed 12/05/19 Page 4 of 8



                                                    13.

           The incident, any physical damage, injuries, contingent losses as well as all other losses,

damages, expenses, and costs resulting therefrom were caused and occurred without the privity or

knowledge of Limitation Petitioner.

                                                    14.

           Limitation Petitioner has a reasonable basis upon which to believe it is possible that claims

have been and/or will be asserted and prosecuted against it in amounts exceeding the value of the

M/V SAVAGE VOYAGER and Barges SMS 30030 and SMS 30035, along with their pending

freight.

                                                    15.

           The value of the Limitation Petitioner’s interest in the M/V SAVAGE VOYAGER at the

time of the incident was $4,475,000.00, and her pending freight was $0 at the time of the incident.

The value of the Limitation Petitioner’s interest in Barge SMS 30030 at the time of the incident

was $1,875,000.00, and her pending freight was $0 at the time of the incident. The value of the

Limitation Petitioner’s interest in Barge SMS 30035 at the time of the incident was $2,825,000.00,

and her pending freight was $0 at the time of the incident. Accordingly, the total value of

Limitation Petitioner’s interest in the M/V SAVAGE VOYAGER, Barge SMS 30030, Barge SMS

30035, and their pending freight is $9,175,000.00.

                                                    16.

           In connection with this Limitation Complaint, Limitation Petitioner agrees to provide as

security for the benefit of all potential claimants, a Stipulation of Value in the amount of

$9,175,000.00, plus interest in the amount of 6% per annum from the date of said Stipulation, said

sum reflecting its interest in the M/V SAVAGE VOYAGER and Barges SMS 30030 and SMS



{N3931615.1}                                         4
       Case 2:19-cv-14107-MLCF-MBN Document 1 Filed 12/05/19 Page 5 of 8



30035, and their engines, gear, tackle, etc. and pending freight. Limitation Petitioner claims

entitlement to a credit for any sums previously paid or incurred with respect to the incident.

                                                   17.

         Should it later appear that Limitation Petitioner is or may be liable and that the amount or

value of its interest in the M/V SAVAGE VOYAGER, Barge SMS 30030, Barge SMS 30035, and

their pending freight, as aforesaid, is not sufficient to pay all losses in full, then all claimants shall

be made to share pro rata in the aforesaid sum, saving to all such claimants any rights of priority

they may have as ordered by this Honorable Court, or as provided by the aforesaid statutes, by the

Federal Rules of Civil Procedure, the General Maritime Law, and by the rules and practices of this

Honorable Court.

                                                   18.

         Limitation Petitioner claims exoneration from liability for any and all injuries, losses, or

damages occurring as a result of the aforesaid incident and for any and all claims therefore,

including but not limited to any potential claims asserted or to be asserted by the City of New

Orleans against Savage for indemnity, contribution, or otherwise. Limitation Petitioner alleges that

it has valid defenses thereto on the facts and on the law.

                                                   19.

         Alternatively, Limitation Petitioner, without admitting but affirmatively denying all

liability, claims the benefit of the limitation of liability provided for in 46 U.S.C. §§ 30501, et seq.,

and the various statutes supplemental thereto and amendatory thereof. To that end, Limitation

Petitioner deposits security for the benefit of potential claimants with this Honorable Court.




{N3931615.1}                                        5
       Case 2:19-cv-14107-MLCF-MBN Document 1 Filed 12/05/19 Page 6 of 8



                                                 20.

         All and singular the premises are true and within the jurisdiction of the United States and

of this Honorable Court as an admiralty and maritime claim within the meaning of Rule 9(h) of

the Federal Rules of Civil Procedure.



         WHEREFORE, Limitation Petitioner, Savage Inland Marine, LLC, prays that:

         1.     This Court issue an Order approving the Stipulation of Value deposited with the

                Court by Limitation Petitioner as security for the amounts of the value of Limitation

                Petitioner’s interest in the M/V SAVAGE VOYAGER and Barges SMS 30030 and

                SMS 30035, and their engines, gear, tackle, and freight for the voyage and/or

                operation in question;

         2.     This Court issue a notice to all persons asserting claims with respect to which this

                Limitation Complaint seeks exoneration or limitation, admonishing them to file

                their respective claims with the Clerk of this Court and to serve on the attorneys for

                Limitation Petitioner a copy thereof on or before a date to be named in the notice,

                and that if any claimant desires to contest either the right to exoneration from or the

                right to limitation of liability, such person shall file and serve on the attorneys for

                Limitation Petitioner an answer to this Limitation Complaint on or before the said

                date, unless his or her claim has included an answer, so designated;

         3.     This Court enjoin the further prosecution of any and all actions, suits, and

                proceedings already commenced and the commencement or prosecution thereafter

                of any and all actions, suits, or proceedings, of any nature or description whatsoever

                in any jurisdiction against Limitation Petitioner and its underwriters, and/or against



{N3931615.1}                                      6
       Case 2:19-cv-14107-MLCF-MBN Document 1 Filed 12/05/19 Page 7 of 8



               the M/V SAVAGE VOYAGER and/or Barge SMS 30030 and/or Barge SMS

               30035, or property of Limitation Petitioner except in this action, to recover damages

               for in respect of any loss, damage, or injury occasioned or incurred as a result of

               the aforesaid incident;

         4.    This Court adjudge that Limitation Petitioner, its employees, agent, representatives,

               and underwriters are not liable to any extent for any injuries, losses, or damages

               occurring as a result of the incident, or for any claim therefore in any way arising

               out of or resulting from the aforesaid incident;

         5.    The Court in this proceeding will adjudge that Limitation Petitioner and its

               underwriters are not liable to any extent for any injuries, losses, or damages

               occurring as a result of the incident, or for any claim whatsoever in any way arising

               from or in consequence of the aforesaid incident, or if Limitation Petitioner and its

               underwriters shall be adjudged liable, then that such liability be limited to the

               amount or value of Limitation Petitioner’s interest in the Vessel and its pending

               freight, as aforesaid, at the end of the voyage on which it was engaged at the time

               of the incident, and that Limitation Petitioner and its underwriters be discharged

               therefrom upon the surrender of such interest, and that the money surrendered, paid,

               or secured to be paid, as aforesaid, be divided pro rata according to the hereinabove

               mentioned statutes among such claimants as may duly prove and claim in

               accordance with the provisions of the Order hereinabove prayed for, saving to all

               parties any priorities to which they may be legally entitled, and that a decree may

               be entered, discharging both Limitation Petitioner and its underwriters from all

               further liability; and



{N3931615.1}                                     7
       Case 2:19-cv-14107-MLCF-MBN Document 1 Filed 12/05/19 Page 8 of 8



         6.    Limitation Petitioner may have such other, further or different relief as may be just

               in the circumstances.

         This 5th day of December 2019.



                                             Respectfully submitted:

                                             /s/ Jefferson R. Tillery
                                             JEFFERSON R. TILLERY (#17831)
                                             HANSFORD P. WOGAN (#34825)
                                             JENNIFER A. DAVID (#37092)
                                             SARA B. KUEBEL (#38305)
                                             Jones Walker LLP
                                             201 St. Charles Avenue, Suite 4800
                                             New Orleans, LA 70170
                                             Telephone:      (504) 582-8000
                                             Fax:            (504) 582-8164
                                             Email:          jtillery@joneswalker.com
                                                             fwogan@joneswalker.com
                                                             jdavid@joneswalker.com
                                                             skuebel@joneswalker.com

                                             Attorneys for Savage Inland Marine, LLC




{N3931615.1}                                     8
